09/06/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 22-0153


                                           DA 22-0153


IN RE THE MARRIAGE OF                                                      SEP 0 6 2022
                                                                         Bowen Greenwood
                                                                       Clerk of Supreme Court
NIKKI FAYE WAITE,                                                         Stat ) of Montana



               Petitioner and Appellant,
                                                                   ORDER
       and

 BRYCE ELLIS WAITE,

               Respondent and Appellee.



      Nikki Faye Waite has filed a Petition for Rehearing of this Court's August 2, 2022
Order dismissing her appeal with prejudice because she has litigated her claims on appeal
previously. See Marriage of Waite, No. DA 21-0103, 2021 MT 272N, 2021 Mont. LEXIS
835 (Waite I). Through counsel, Bryce Ellis Waite responds in opposition, requesting that
Nikki's Petition be denied because she has not put forth any factual or legal reason,
pursuant to M. R. App. P. 20(1).
        Tpon   review, Nikki has not provided any reason or law for rehearing. We conclude
that Nikki has not demonstrated any legal authority or any criteria, such as a mistake of
fact or question of law, to warrant rehearing. M. R. App. P. 20(1)(a)(i)-(iii). She has not
clearly shown any exceptional circumstances. M. R. App. P. 20(1)(d). Therefore,
       IT IS ORDERED that Nikki's Petition for Rehearing is DENIED and DISMISSED.
      The Clerk ofthe Supreme Court is directed to provide a copy of this Order to counsel
of record and to Nikki Faye Waite personally.
      DATED this JD          ay of September, 2022.



                                                               Chief Justice
      ig'e- l' Z - •(> 7(t---`,-



    , 24 ,r1 ItIL
           Justices




?